COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      RICHARD ALAN HAASE and Richard Alan Haase v. Countrywide
                          Home Loans, Inc., Deutsche Bank National Trust Company, Bank of
                          America, NA, Barrett, Daffin, Turner & Englel, LLP, Deutsche Bank,
                          AG, Morgan Stanley ABS Capital I, Inc., and Certificate Holders of
                          Morgan Stanley ABS Capital I, Inc. Trust 2006-HE6, Mortgage Pass-
                          Through Certificates, Series 2006-HE6

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

       Appellant, Richard Alan Haase, filed a Motion for Leave to Proceed as Indigent and a
Statement of Inability to Afford Payment of Court Costs or an Appeal Bond. We abate the appeal
and refer the matter to the trial court to determine whether, pursuant to Texas Rule of Appellate
Procedure 20.1, appellant may proceed as indigent on appeal. See TEX. R. APP. P. 20.1(b)(3)(B)
(providing that appellate court may refer matter to trial court).

        The trial court shall set a hearing on the determination of indigence and give the parties
reasonable notice of the hearing. See TEX. R. APP. P. 20.1(b)(3)(B). The trial court shall hear
evidence during the hearing and shall make such findings of fact and render such orders as the
court deems appropriate. The trial court clerk is directed to file with the Clerk of this Court a
clerk’s record containing the final judgment, notice(s) of appeal, the trial court’s signed order
determining whether appellant is indigent, and any other documents directly related to
appellant’s Motion for Leave to Proceed as Indigent and his Statement of Inability to Afford
Payment of Court Costs or an Appeal Bond. See TEX. R. APP. P. 34.5(c)(1). The court reporter is
directed to file with the Clerk of this Court a record of the hearing on appellant’s Motion for
Leave to Proceed as Indigent. See TEX. R. APP. P. 34.6(d).

       The trial court clerk and court reporter must file the required records with the Clerk of
this Court no later than 45 days from the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated when the appropriate records are filed with this Court.
      It is so ORDERED.

Judge’s signature: ___________/s/ Veronica Rivas-Molloy______________
                                  Acting individually


Date: February 2, 2021